                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        HOOMAN PANAH, an individual,
                                  11                                                   Case No. 14-00166 BLF (PR)
                                                      Plaintiff,
                                  12                                                   ORDER OF NOTICE REGARDING
Northern District of California




                                                                                       INFORMATION FOR UNSERVED
 United States District Court




                                  13           v.                                      DEFENDANTS
                                  14
                                        STATE OF CALIFORNIA DEPT. OF
                                  15    CORRECTIONS AND
                                        REHABILITATION, et al.,
                                  16
                                                     Defendants.
                                  17

                                  18

                                  19          Plaintiff, an inmate on death row at California’s San Quentin State Prison
                                  20   (“SQSP”), filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983, alleging
                                  21   unconstitutional acts by SQSP correctional officers. Plaintiff’s second amended
                                  22   complaint, (Docket No. 54, hereinafter “SAC”), combined with the supplemental
                                  23   complaint, (Docket No. 67), is the operative complaint in this action. The Court screened
                                  24   the papers and found they contained several cognizable claims and ordered service on
                                  25   Defendants. This order addresses three remaining Defendants who have not yet been
                                  26   located and served in this action since the last Court order: Lt. Jackson, AW Moore, and
                                  27   CDW Rodriguez. (See Docket No. 119.)
                                  28          Plaintiff was directed to provide sufficient information to serve the matter on
                                   1   Defendants Moore and Rodriguez, who are presently not employed by the CDCR. (Id.;
                                   2   Docket No. 113 at 6.) Plaintiff filed a response, indicating that he wrote letters dated July
                                   3   23, 2019, requesting current addresses for these Defendants from third parties. (Docket
                                   4   No. 134 at 3-4.) Lastly, the Litigation Coordinator at SQSP has filed notice that Defendant
                                   5   Jackson is now retired and cannot be served with this action. (Docket No. 133.)
                                   6          Although a plaintiff who is incarcerated and proceeding in forma pauperis may rely
                                   7   on service by the Marshal, such plaintiff “may not remain silent and do nothing to
                                   8   effectuate such service”; rather, “[a]t a minimum, a plaintiff should request service upon
                                   9   the appropriate defendant and attempt to remedy any apparent defects of which [he] has
                                  10   knowledge.” Rochon v. Dawson, 828 F.2d 1107, 1110 (5th Cir. 1987). Here, the current
                                  11   addresses for Defendants Moore, Rodriguez, and Jackson have not been provided by
                                  12   Plaintiff such that the Marshal may effect service. Because Plaintiff’s complaint has been
Northern District of California
 United States District Court




                                  13   pending for over 90 days, the claims against Defendants Moore, Rodriguez, and Jackson
                                  14   are subject to dismissal without prejudice absent a showing of “good cause.” See Fed. R.
                                  15   Civ. P. 4(m).
                                  16          Plaintiff is advised that if the Court does not receive address information for
                                  17   Defendants Moore and Rodriguez from the third parties by September 17, 2019, which is
                                  18   eight weeks from the date of his written requests, the claims against Defendants Moore and
                                  19   Rodriguez will be dismissed without prejudice. See Walker v. Sumner, 14 F.3d 1415,
                                  20   1421-22 (9th Cir. 1994) (holding prisoner failed to show cause why prison official should
                                  21   not be dismissed under Rule 4(m) where prisoner failed to show he had provided Marshal
                                  22   with sufficient information to effectuate service).
                                  23          Furthermore, for the foregoing reasons, Plaintiff shall file a notice providing the
                                  24   Court with more information regarding the current whereabouts of Defendant Jackson such
                                  25   that the Marshal is able to affect service. If Plaintiff fails to provide the Court with the
                                  26   information requested within twenty-eight (28) days of the date this order is filed,
                                  27   Plaintiff’s claims against Defendant Jackson shall also be dismissed without prejudice
                                  28                                                  2
                                   1   pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.
                                   2            IT IS SO ORDERED.
                                   3   Dated: _____________________
                                               September 3, 2019                       ________________________
                                                                                       BETH LABSON FREEMAN
                                   4
                                                                                       United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Notice Re Info for Unserved Defs
                                       PRO-SE\BLF\CR.14\00166Panah_unservedDefs2
                                  26

                                  27

                                  28                                               3
